Citation Nr: 1721096	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, characterized as bipolar disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2014 and November 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary regarding the Veteran's service connection claim for a psychiatric disability characterized as bipolar disorder.

The Veteran contends that his psychiatric disorder had its onset during active duty and has been present since such time.  

A psychiatric disorder was not noted on entry to service.  He was presumed sound upon entry to service, thus the presumption of soundness applies.  38 U.S.C.A. §1111 (West 2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Although his service treatment records are silent as to any complaints, treatments, or diagnoses related to any psychiatric disorder, his military personnel records indicate instances of maladaptive behavior on several occasions.  

In June 1998, the Veteran was furnished a General Discharge for marginal duty performance, lack of promotion potential, inability to adapt to the military, and apathetic attitude toward military duties.  His June 1978 separation examination revealed a normal psychiatric clinical evaluation.  

The Veteran's post-service private treatment records indicate he received a diagnosis of major depression in August 1993, followed by a diagnosis of bipolar disorder from the North River Mental Health Center in 1994.  See August 1993 private treatment record; February 2003 VAMC treatment record at 1048.

Notably, the record indicates the Veteran is in receipt of Social Security benefits for his psychiatric disorder.  Such records note that the Veteran has been unemployed since 1989 and has demonstrated a history of impulsive aggressive behavior at home and work.  In a May 1992 application for SSA benefits he indicated experiencing "emotional problems" as early as 1976, one year prior to service.  In an October 2007 private treatment record, it was further noted that the Veteran's father suffered from bipolar disorder and schizophrenia. 

The Board notes that in the November 2016 remand instructions, the VA examiner was asked to provide an opinion regarding the etiology of the Veteran's current psychiatric disorder.  It was opined that the Veteran's bipolar disorder is a developmental process that has been present since the age of 4 and that there is no evidence of record to support a finding that his psychiatric disorder had its onset in service.  

Based upon the Veteran's medical history, the May 1992 SSA benefits application, and the December 2016 VA opinion, the Board finds that the issue of whether the Veteran was sound at service entrance, or whether he suffered from a pre-existing acquired psychiatric disorder, has been raised. 

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §1111.  When no pre-existing condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness arises, it may only be rebutted by VA's demonstration by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. §1111.

Although the December 2016 VA examiner noted that the Veteran had a pre-existing psychiatric disorder, the examiner did not offer an opinion as to whether any psychiatric disorder clearly and unmistakably pre-existed service and if so, whether the disorder was aggravated by service.  As such, the opinion is therefore inadequate to address the issue at hand.

Given that the Veteran was presumed sound upon entry in November 1977, and because no medical opinion or evidence currently of record adequately addresses whether the Veteran's psychiatric disorder clearly and unmistakably pre-existed service and was not aggravated by service, the Board finds that an addendum opinion is necessary to address such matter.

Finally, adjudication of the Veteran's claim for TDIU must also be deferred, as this issue is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate medical professional, who should be asked to review it, and provide an opinion as to whether there is clear and unmistakable evidence that the psychiatric disorder pre-existed service.

It is left to the examiner's discretion whether to reexamine the Veteran.

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease?

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is otherwise directly related to service.  

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include the Veteran's service treatment records and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

2.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



